Citation Nr: 1016620	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
left knee disorder.

2. Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and DB




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in July 2001, the RO 
denied a claim to reopen a previously denied claim seeking 
service connection for a left knee disorder.

2. Evidence added to the record since the prior final denial 
in July 2001 is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the claim.





CONCLUSION OF LAW

The July 2001 decision is final; new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a left knee disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim 
of entitlement to service connection for a left knee disorder 
is a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations as to that claim.  

The Veteran contends that he suffered an injury to his left 
knee when he jumped from a tank and hit his knee on a rock 
during training.  Thus, he contends that service connection 
is warranted for a left knee disorder.

In a July 2001 rating decision, the RO found that new and 
material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for a 
left knee disorder.  The Veteran did not appeal this 
decision.  The next communication from the Veteran with 
regard to this claim was his November 2003 application to 
reopen his service connection claim for a left knee disorder, 
which is the subject of this appeal.  Thus, the July 
2001decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.
The Veteran filed his claim to reopen in November 2003; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final July 2001 rating decision, the Veteran has 
submitted additional personal statements and private 
treatment records and offered testimony at a hearing before 
the undersigned.  Testimony from a long-time friend of the 
Veteran, DB, was also offered.  The Board concludes that 
there is evidence that is both new and material that has been 
submitted. 

The original claim for service connection was denied in a 
September 2000 rating decision on the basis that there was no 
record of treatment of the left knee in service.  The Board 
notes that the Veteran's service treatment records have been 
deemed unavailable.  At the time of the July 2001 decision, 
post-service private treatment records were of record, and 
the RO denied a claim to reopen the previously denied claim 
on the basis that the Veteran had not provided new and 
material evidence.  Specifically, he had failed to provide 
evidence of in-service left knee injury or treatment.  
However, with regard to the Veteran's current claim, the 
Board determines that new and material evidence sufficient to 
warrant reopening of the claim is of record.  Specifically, 
the Board observes that the private treatment records and 
Veteran's statements and testimony are duplicative of 
evidence of record in July 2001, but the testimony by DB is 
neither cumulative nor redundant of the evidence for review 
at that time and also raises a reasonable possibility of 
substantiating the Veteran's claim.  

DB testified that he recalled the Veteran having difficulty 
with his left knee since at least 1956, just one year after 
discharge from service.  Under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the 
Board finds that the supporting lay observations of the 
Veteran limping and having a swollen left leg on occasion, 
are neither cumulative nor redundant of the evidence of 
record in July 2001, but raise a reasonable possibility of 
substantiating the Veteran's claim by indicating possible 
continuous symptomatology of a left knee disorder since his 
military service.  That is, evidence of a symptomatic left 
knee a year after discharge is suggestive of an injury having 
occurred in service.  

Therefore, the Board concludes that evidence added to the 
record since the July 2001 denial is both new and material 
and that the requirements to reopen the claim of entitlement 
to service connection for a left knee disorder have been met.  
Therefore, the claim to reopen a previously denied claim 
seeking service connection for a left knee disorder is 
granted.


ORDER

New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection a left 
knee disorder is granted.


REMAND

Having reopened the Veteran's claim of entitlement to service 
connection for a left knee disorder, the Board finds that a 
remand is required for further development of the claim.  
Specifically, the Board determines that a VA examination to 
ascertain the existence and etiology of the Veteran's left 
knee disorder is required.  In this regard, the Board notes 
that there is evidence of an in-service event or injury 
offered by the Veteran and competent evidence of a current 
disability in the form of findings in private treatment 
records, and evidence of a relationship between the two.  
Thus, a VA examination and opinion are warranted before 
further adjudication of the claim for service connection.  38 
C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	1. Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his claimed 
left knee disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the record, the examiner 
should respond to the following:

Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that any left knee 
disorder exhibited by the Veteran 
currently, i.e., at the time he 
filed his claim in November 2003 
to the present, is related to an 
event or injury in his military 
service?
		
A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the August 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


